        Case 1-18-01064-nhl            Doc 8      Filed 11/29/18   Entered 11/29/18 14:20:14




Lori Lapin Jones, Esq.
Lori Lapin Jones PLLC
98 Cutter Mill Road – Suite 201 North
Great Neck, New York 11021
Telephone: (516) 466-4110

Lori Lapin Jones, Esq., as Mediator

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
In re:
                                                                   Chapter 11
Bracha Cab Corp, et al.,
                                                                   Case No. 17-46613-nhl
                           Debtors.                                Jointly Administered
---------------------------------------------------------------X
Bracha Cab Corp, Dabri Trans Corp,
Dovber Cab Corp, Fit Taxi Corp, Jackhel Cab Corp,
Jarub Trans Corp, Lechaim Cab Corp,                                Adv. Pro. No. 18-01064-nhl
Merab Cab Corp, NY Canteen Taxi Corp,
NY Energy Taxi Corp, NY Genesis Taxi Corp,
NY Stance Taxi Corp, NY Tint Taxi Corp,
Somyash Taxi Corp, and Tamar Cab Corp,

                          Plaintiffs

                 v.

The Estate of Jacob Elberg, JEB Management Corp,
SHEFA Funding LLC, Royal One Real Estate LLC,
and Royal Real Estate Management, LLC,

                           Defendants.
---------------------------------------------------------------X

                                              Report of Mediator

       1. By Mediation Referral Order dated October 5, 2018 [ECF No. 88] and

Stipulation and Mediation Order dated October 21, 2018 [ECF No. 90], disputes in the above

captioned Chapter 11 case and above captioned Adversary Proceeding case were referred to

mediation and Lori Lapin Jones, Esq. was appointed as Mediator.
       Case 1-18-01064-nhl         Doc 8   Filed 11/29/18    Entered 11/29/18 14:20:14




      2. The Debtors, Capital One Equipment Finance Corp. (a/k/a All Points Capital Corp.

d/b/a Capital One Taxi Medallion Finance) (“Capital One”), Ruben Elberg, the decedent’s estate

of Jacob Elberg (through Tamar Pewzner, its co-executor), and Esma Elberg submitted

mediation statements and participated in an all-day mediation session on November 28, 2018.

      3. The mediation resulted in a settlement among the parties. The mediation representative

for Capital One will expeditiously seek final approval of the settlement, such approval to be

recommended by the Capital One mediation representative and Capital One’s outside counsel.

      4. The parties will now proceed to documentation. The Mediator will remain

available to address matters that may arise during documentation that the parties wish the

Mediator to assist in resolving.

Dated: Great Neck, New York
       November 29, 2018
                                                   /s/ Lori Lapin Jones, Esq.
                                                    Lori Lapin Jones, Esq.


                                                   Lori Lapin Jones PLLC
                                                   98 Cutter Mill Road - Suite 201 North
                                                   Great Neck, New York 11021
                                                   Telephone: (516) 466-4110
